Citation Nr: 0919748	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-36 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1942 to 
July 1945.  He died in March 1981.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant participated in a videoconference hearing with 
the undersigned Veterans Law Judge in March 2006.  A 
transcript of that proceeding has been associated with the 
claims folder.

In September 2008, the Board remanded the appellant's claim 
for additional development.  As a preliminary matter, the 
Board finds that the remand directives have been completed, 
and, thus, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's death certificate indicates that he died in 
March 1981 and his immediate cause of death was cardiac 
arrest that was due to or as a consequence of metastatic 
cancer of the lung. 

3.  The Veteran's cause of death has not been shown to be the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination or similar instance of fault on the 
part of VA in diagnosing and treating the Veteran or indicate 
that a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition at an earlier time.  


CONCLUSION OF LAW

The criteria for DIC compensation under 38 U.S.C.A. § 1151 
for the cause of the Veteran's death have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R.   §§ 3.102, 3.159, 
3.312, 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the appellant was 
provided with a VCAA notification letter in February 2003, 
prior to the initial unfavorable AOJ decision issued in May 
2004.  

In the February 2003 letter, the RO advised the appellant of 
the evidence needed to substantiate her claim for 38 U.S.C.A. 
§ 1151 compensation and explained what evidence VA was 
obligated to obtain or to assist the appellant in obtaining 
and what evidence or information the appellant was 
responsible to provide.  Therefore, the Board is satisfied 
that the RO has provided all notice required by the VCAA.          
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that there are additional notification 
requirements for a claim for cause of death benefits under 
38 U.S.C.A. § 1310.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  This is not, however, such a case, as it is based on 
the provisions of 38 U.S.C.A. § 1151.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the effective date provisions or how the amount of DIC 
benefits payable under Section 1151 is determined, such error 
was harmless given that the claim is being denied, and hence 
no effective date or payment will be determined for this 
claim.

In sum, the appellant has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
the pertinent provisions.  As such, the Board concludes that 
no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the appellant in making reasonable efforts to identify and 
obtain relevant records in support of the appellant's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In this 
regard, the appellant has submitted private medical records 
and statements in addition to her testimony at the 
videoconference hearing in March 2006.  The Board notes that 
the medical records from the Bonham VAMC were requested; 
however, it was noted that the records were not available and 
were not in storage.  The RO also requested records 
pertaining to a May 1982 settlement agreement under the 
Federal Torts Claim Act from the Office of Regional Counsel.  
However, the Office of Regional Counsel provided a negative 
response and noted that due to the age of the case, they were 
unable to provide any records.  The appellant was 
specifically notified as to the negative response from the 
Office of the Regional Counsel in the May 2008 supplemental 
statement of the case (SSOC), and she testified in the March 
2006 videoconference hearing that she submitted all of the 
records in her possession and that the rest of her records 
were burned in a house fire.  Consequently, based on the 
efforts made by the RO and the submission of the evidence by 
the appellant, the Board finds that any further requests for 
the missing records would be futile and a remand is not 
necessary.  See 38 C.F.R. § 3.159(c)(2).


Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Accordingly, the Board finds 
that there is no reasonable possibility that further 
assistance would aid the appellant in substantiating the 
claim, and the appellant has not indicated that she has any 
additional evidence or information to provide in support of 
her claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.	Legal Criteria
 
Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under Section 1151.  In pertinent 
part, Section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a Veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the Veteran's willful 
misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

        (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
Veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider . . . .  38 C.F.R. § 3.361(d).

III.	Analysis

The appellant contends that the VA Medical Center (VAMC) 
failed to diagnose the Veteran's metastic cancer of the lung 
which contributed to his death in March 1981.  In the hearing 
transcript, she testified that the Veteran received treatment 
at the Bonham VAMC from 1976 to 1980.  She explained that the 
Veteran was not diagnosed with cancer until he was treated at 
a private hospital in 1980.  

Before proceeding to discuss the appellant's claim, the Board 
notes that a claim for DIC based on service connection for 
the cause of the Veteran's death was denied in an April 1981 
rating decision.  The appellant did not appeal that 
determination, nor has she argued in the process of pursuing 
this claim that the Veteran's death was related to his 
military service.  Therefore, the Board will limit its 
discussion to the claim the appellant filed.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

As noted previously, the VA medical records from 1976 to 1980 
were requested, but were unavailable.  However, the claims 
folder does contain several VA treatment records and progress 
notes from 1976 to 1978 that were obtained in connection with 
an earlier claim.  The VA progress notes show that the 
Veteran was treated for several ailments.  More specifically, 
there were notations of emphysema, asthma, and congestion.  
In the February 1976 VA radiology report, it was noted that 
the Veteran had moderately severe chronic obstructive lung 
disease.  In the April 1977 VA radiology report, it was noted 
that the Veteran had emphysema with pulmonary 
arteriohypertension.  In the October 1977 VA radiology 
report, it was noted that the Veteran had chronic 
bronchopulmonary disease and that he had rather severe 
emphysema but no infiltrative process.  

An October 1978 examination for housebound status or aid and 
attendance (completed by a physician at the VA facility in 
Bonham) indicated that the Veteran complained of shortness of 
breath and weakness in the legs.  Diagnoses included severe 
chronic obstructive pulmonary disease (COPD).  A March 1979 
examination for housebound status or aid and attendance 
(completed by a physician at Memorial Hospital) showed 
diagnosis of COPD and noted that the Veteran had been 
hospitalized at that facility in February 1979 and March 1979 
for COPD, dehydration, circulatory insufficiency, and 
congestive heart failure.  

The private medical records, beginning in 1980, show that the 
Veteran was treated for lung cancer.  A December 1980 
examination report shows that the Veteran was recently 
discharged from St. Joseph's hospital with a diagnosis of 
carcinoma of the left lung with metastases.  A biopsy of a 
palpable node in the supraclavicular area revealed a small 
cell carcinoma of the left lung.  An impression of small cell 
carcinoma of the left lung with metastases and probable 
chemotherapy reaction manifested by fever and pulmonary 
congestion, consider possible early pneumonia was noted in 
the report.  

Furthermore, the appellant submitted a partially burned 
letter from a private physician (M.H.R., M.D.) in which it 
was noted that the Veteran had been recently discharged from 
Bonham VA hospital and when seen by Dr. E. in his office was 
found to have a small nodule at the base of his neck.  It was 
noted that the Veteran had very advanced small cell 
carcinoma.  

The appellant also submitted another partially burned letter 
that was written by one of the Veteran's private physicians.  
The private physician wrote that:    

.. was in a rather advanced state of .... at the time he 
was diagnosed and that in spite of chemotherapy had a ... 
downhill course.  (Veteran) felt that VA should have 
brought this up sooner and that the disease should not 
have reached such an ... portion before a diagnosis was 
made.  Certainly a stitch in time ... and if we had 
diagnosed him earlier, we would have had a better 
chance ....ing him.  

Lastly, the private records show that the Veteran died in 
March 1981.  The death certificate reveals that the immediate 
cause of death was cardiac arrest that was due to or as a 
consequence of metastatic cancer of the lung.

In reviewing the limited medical evidence available, the 
Board finds that there is no evidence showing that the 
proximate cause of the Veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination 
or similar instance of fault on the part of VA in diagnosing 
and treating the Veteran or indicate that a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition at an earlier time.  The appellant does not 
argue and neither does the evidence show that VA furnished 
care without the Veteran's informed consent.  The Board 
recognizes the private physicians' letters wherein it was 
noted that the Veteran was in a rather advanced stage when he 
was first diagnosed.  However, the letters do not contain the 
specificity required to constitute competent evidence 
relevant to the pertinent inquiries in this case.  Indeed, 
the letters did not point to any carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of the VA.  The appellant has not 
submitted any other evidence to demonstrate that VA's care or 
failure to diagnose resulted in the Veteran's death.  As 
noted above, 38 C.F.R. § 3.361 provides that to establish 
causation, the evidence must show that VA's hospital care, 
medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that the 
Veteran received care, treatment, or examination and that the 
Veteran had an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1).

In addition, the Board recognizes the appellant's contention 
that her settlement with VA under the Federal Torts Claim Act 
constitutes evidence that VA acknowledged its alleged failure 
to diagnose the Veteran's metastatic cancer of the lung.  The 
evidence of record shows that there was a sum of money paid 
as a result of a settlement with VA.  The court documents the 
appellant has submitted indicate this was based on a 
"wrongful death" claim.  However, a settlement agreement is 
not an admission of guilt and does not constitute evidence of 
any carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
examination, or failure to diagnose.  

The Board observes that the appellant, through statements and 
testimony, has repeatedly expressed her personal belief that 
VA failed to diagnose the Veteran's metastatic cancer of the 
lung and that his death resulted from this failure.  However, 
the appellant is a lay person and has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation and she is not competent to 
offer an opinion as to the propriety of a medical diagnosis 
or whether medical treatment caused additional disability.  
Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-95 (1992); see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).   

In summary, the Board concludes that the preponderance of the 
evidence is against awarding compensation pursuant to 38 
U.S.C.A. § 1151 due to VA medical treatment and/or the 
alleged failure by VA to timely diagnose the Veteran's 
metastatic cancer of the lung.  38 U.S.C.A. § 5107(b).  The 
competent, probative evidence of record finds no failure to 
timely or properly diagnose the Veteran's metastatic cancer 
of the lung, and no evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical treatment.  
It also does not show that a physician exercising the degree 
of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment earlier.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


